In the United States Court of Federal Claims
                                          No. 03-1442V
                                     Filed: October 25, 2013
                                       Not to be Published

****************************
RICHARD THOMAS and               *
KATIE THOMAS, as parents,        *
guardians and next friends of    *
CONNOR THOMAS, a minor,          *
                                 *                     Autism; Attorneys’ Fees and Costs
                    Petitioners, *
                                 *
            v.                   *
                                 *
SECRETARY OF HEALTH AND          *
HUMAN SERVICES                   *
                                 *
                    Respondent.  *
                                 *
****************************

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On October 14, 2011, petitioners filed a motion for attorneys’ fees and costs. In
compliance with Vaccine General Order #9, petitioners filed a statement on December
21, 2011, indicating they personally incurred no costs that are compensable under § 15
(e)(1).

       On October 25, 2013, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. After informal discussions, the parties have agreed on
$12,358.79 in attorneys’ fees and costs.




1
   Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to redact medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will redact such
material from public access.


                                                  1
       The request for attorneys’ fees and costs is granted. Petitioners are
awarded reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find
that the petition was brought in good faith and upon a reasonable basis, and the
amounts requested are reasonable and appropriate.

Accordingly, I hereby award the total amount of $12,358.79 as follows:

          a lump sum of $11,096.84, in the form of a check payable jointly to
           petitioners and the former law firm of petitioners’ counsel, The Wilner
           Firm; and

          a lump sum of $1,261.95, in the form of a check payable jointly to
           petitioners and petitioners’ counsel, Erin Juzapavicus.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.2

IT IS SO ORDERED.


                                             s/Denise K. Vowell
                                             Denise K. Vowell
                                             Chief Special Master




2
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2